On August 25, 1931, the Circuit Court of Lincoln County signed an instrument denominated an "Order" dismissing an appeal from the final decree and the amended final decree of the County Court of Lincoln County. On the 21st day of July, 1939, the Circuit Court entered an order vacating and setting aside its purported order of August 25, 1931, above described. The appeal is from the order of July 21, 1939. An appeal has not been allowed by this court pursuant to the discretion lodged in it by SDC 33.0701(6).
We are of the opinion that the order is interlocutory and not appealable as a matter of right. SDC 33.0701; Duba v. Mellette County, 67 S.D. 90, 289 N.W. 417; Moore v. Hahn, et al., 65 S.D. 284,273 N.W. 377; Paper Supply Co. v. MacDonald, 44 S.D. 100, 182 N.W. 526; National Casing Co. v. Schmechl, 44 S.D. 101, 182 N.W. 526; Warwick v. Bliss, 52 S.D. 107, 216 N.W. 865.
Our order will be that the appeal be dismissed.